DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
In claim 3, “first coupling” and “second coupling” should read “a first coupling” and “a second coupling”.
In claim 5, “third coupling” should read “a third coupling”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image acquisition apparatus in claims 6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the limitation “a first turning axis…viewed from the distal end side” is unclear. It is unclear what feature the range of the angle is in reference to (i.e. the incline, the axis, etc.). Additionally, it is unclear if the second direction is in reference to the direction of the incline. The limitation “a second turning axis inclined…viewed from the distal end side” is unclear. It is unclear what the incline is in reference to. Claims 2-8 are rejected due to their dependency on claim 1.
Regarding claim 3, the limitation “alternately performed” is unclear in the context of this claim. It is unclear if there is a specific action associated with the term “performed”.
Regarding claims 8-9, the limitation “an inclined angle…set to be equal to each other in the second direction” is unclear. It is unclear how the inclined angles can be equal to each in a particular direction (i.e. is the magnitude of the angle the same, direction, etc.).
Claim limitation “image acquisition apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses the "image acquisition apparatus" as an image pickup unit. However, the specification does not disclose the structure of the image pickup unit (i.e. CCD, CMOS, sensor, etc.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okaniwa (US 2013/0041224).
Regarding claim 1, Okaniwa discloses an insertion device (1, figure 1) comprising an insertion portion (5, figure 1) configured to be inserted into a subject from a distal end side in a longitudinal axis direction (inserted into a subject [0062]), the insertion portion including: a distal end portion (9, figure 1) provided at a distal end of the insertion portion; a bending portion (11, figure 1) provided on a proximal end side of the distal end portion and configured to bend in a first direction according to a bending operation by an operator (bend in four directions [0067]); a passive bending portion (13, figure 1) provided on a proximal end side of the bending portion and configured to passively bend by receiving an external force without being bent by the bending operation by the operator ([0075]); and a flexible tube portion (15, figure 1) provided on a proximal end side of the passive bending portion and having flexibility, wherein the passive bending portion includes a plurality of annular bending pieces (13a, figure 5) connected in series, and two adjacent bending pieces in the plurality of bending pieces are coupled to each other on either of a first turning axis (see 45b, figure 6) inclined by a first angle being in a range of from an angle greater than 0° to an angle less than +45° (30 degrees from the up/down direction, figure 6) in a second direction orthogonal to the first direction (the left/right direction) around a center axis of the insertion portion or a second turning axis (see 45c, figure 6) inclined by a second angle being in a range of from an angle greater than -45° to an angle less than 0° (-30 degrees from the up/down direction, figure 6) when the insertion portion is viewed from the distal end side, so that the passive bending portion has higher bending rigidity in the second direction than in 
Regarding claim 2, Okaniwa further discloses the first angle (angle to 45b, figure 6) is in a range of from an angle greater than 0° to an angle +30° (30 degrees from the up/down direction, figure 6), and the second angle (angle to 45c, figure 6) is in a range of from -30° to an angle less than 0° (30 degrees from the up/down direction, figure 6).  
Regarding claim 3, Okaniwa further discloses- 35 - first coupling of the two adjacent bending pieces on the first turning axis and second coupling of the two adjacent bending pieces on the second turning axis are alternately performed in the longitudinal axis direction (see figure 5).  
Regarding claim 4, Okaniwa further discloses the passive bending portion includes two adjacent bending pieces (see figure 5), which are coupled to each other on a third turning axis (see 45a, figure 5) parallel to the second direction when the insertion portion is viewed from the distal end side, among the plurality of bending pieces.  
Regarding claim 5, Okaniwa further discloses third coupling (see 45a, figure 5) of the two adjacent bending pieces on the third turning axis is located between the first coupling and the second coupling (see figure 5).  
Regarding claim 6, Okaniwa further discloses the distal end portion is provided with an image acquisition apparatus (this element is interpreted under 35 USC 112f as an image pickup unit | the examiner broadly interpreted the structure of “an image pickup unit” to be an image sensor | image pickup unit 20, figure 2) configured to pick up an image of the subject ([0065]), and the second direction is parallel to a left-right 
Regarding claim 7, Okaniwa further discloses the bending portion is bendable also in the second direction (bend in four directions [0067]) when the insertion portion is viewed form the distal end side, according to the bending operation by the operator.  
Regarding claim 8, Okaniwa further discloses an inclined angle of the first turning axis and an inclined angle of the second turning axis are set to be equal to each other in the second direction (see angle to 45b and 45c, figure 6).  
Regarding claim 9, Okaniwa discloses an insertion device (1, figure 1) comprising an insertion portion (5, figure 1) configured to be inserted into a subject from a distal end side in a longitudinal axis direction (inserted into a subject [0062]), the insertion portion including: a distal end portion (9, figure 1) provided at a distal end of the insertion portion; a bending portion (11, figure 1) provided on a proximal end side of the distal end portion and configured to bend in a first direction and a second direction orthogonal to the first direction when the insertion portion is viewed from the distal end side (bend in four directions [0067]), according to a bending operation by an operator ([0067]); a passive bending portion (13, figure 1) provided on a proximal end side of the bending portion and configured to passively bend by receiving an external force without being bent by the bending operation by the operator ([0075]); a flexible tube portion (15, figure 1) provided on a proximal end side of the passive bending portion and having flexibility; and an image acquisition apparatus (this element is interpreted under 35 USC .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kobayashi (US 2016/0082225); Kitagawa (US 2010/0056868); Ogino (US 2007/0225565); Hasser (US 2006/0178556).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 11, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795